SCHELL BRAY AYCOCK ABEL & LIVINGSTON PLLC P.O. Box 21847 Greensboro, North Carolina 27420 December 22, 2008 336.370.8808 mtuttle@sbaal.com Via Electronic Mail Mr. Eric Envall Mr. John Spitz Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549-4561 Re: FNB United Corp. Preliminary Proxy Statement filed December 9, 2008 File No. 000-13823 Dear Messrs. Envall and Spitz: On behalf of our client, FNB United Corp., we are attaching revised unaudited pro forma financial information in connection with the preliminary proxy statement filed by FNB United Corp. on December 9, 2008.The Company believes this revised information is responsive to your comments during the telephone conversation on December 19, 2008, among yourselves, Mark A. Severson, and me.For your convenience, we are also attaching a copy of the definitive proxy statement we intend to file, exclusive of appendices and proxy card, marked to show changes from the preliminary proxy statement. Should you have any questions, please feel free to contact the undersigned at (336) 370-8800 or Michael C. Miller or Mr. Severson of FNB United Corp. at (336) 626-8300. Very truly yours, /s/Melanie Samson Tuttle Melanie Samson Tuttle MST:acw Attachments cc:FNB United Corp. Pro Forma Financial Information regarding Impact of Participation in the Capital Purchase Program The following unaudited pro forma financial information of FNB United for the fiscal year ended December 31, 2007 and the nine months ended September 30, 2008 shows the effects of issuing $18.1 million (minimum estimated proceeds, equal to one percent of the Corporation’s risk-weighted assets) and $54.3 million (maximum estimated proceeds, requested amount and nearly equal to three percent of the Corporation’s risk-weighted assets) of preferred stock to the DOT pursuant to the Capital Purchase Program.The pro forma financial information below reflects the issuance of warrants to purchase 711,000 shares of FNB United common stock (minimum estimated warrants to be issued) and warrants to purchase 2,134,000 shares of FNB United common stock (maximum estimated warrants to be issued), assuming a purchase price of $3.8163 per share, which is the trailing 20-day FNB United average common share price as of December 18, 2008.It further assumes the proceeds from the Capital Purchase Program are used to reduce short-term borrowings. The pro forma financial data presented below may change materially based on the actual proceeds received, the timing and utilization of proceeds, as well as certain other factors, including any subsequent changes in the price of the Corporation’s common stock, dividends and the discount rate to determine the fair value of the preferred stock and warrants.Accordingly, the Corporation can provide no assurance that the pro forma assumptions included in the following pro forma financial information will ever be achieved.The Corporation is providing the following pro forma financial information solely for the purpose of providing shareholders with information that may be useful for considering and evaluating the proposal to amend the Corporation’s articles of incorporation. The following unaudited pro forma financial information should be read in conjunction with the consolidated financial statements and the notes thereto, and “Management’s Discussion and Analysis of Financial Condition and Results of
